TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00660-CV



                          Cleo Elizabeth McKinney Cearley, Appellant

                                                  v.

                                       Sue Burgess, Appellee


             FROM THE COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY
            NO. 11339-P, HONORABLE LINDA RODRIGUEZ, JUDGE PRESIDING



                             MEMORANDUM OPINION


PER CURIAM

               The parties have requested that this Court abate this appeal pending ongoing

settlement discussions. We grant the motion and abate the appeal. Absent further order of this

Court, this appeal will be automatically reinstated on April 27, 2010. The parties are directed to file

either a status report or a motion to dismiss by that date.



Before Justices Patterson, Puryear and Henson

Abated

Filed: February 10, 2010